Citation Nr: 9933415	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-19 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1961 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 decision of the Buffalo, New 
York, RO that denied claims of service connection for PTSD, 
hypertension, and gout.

As to the veteran's claims of service connection for 
hypertension and gout, the veteran, in a November 1999 
statement to the Board, reported that he did not wish to 
appeal the January 1995 denial of these claims.  Accordingly, 
no further action on these issues will be taken.  See 
38 C.F.R. § 20.204(b) (1999).  The only issue on appeal is as 
stated on the cover page of this decision--entitlement to 
service connection for PTSD.

Moreover, as to the veteran's claim of service connection for 
PTSD, the Board notes that this was not the first time a 
claim of service connection for PTSD had been denied.  
Previously, in February 1992, the RO denied service 
connection for PTSD.  The veteran initiated no appeal and the 
1992 decision consequently became final.  38 C.F.R. § 20.1103 
(1992).  The Board also notes that the RO, in its January 
1995 decision, did not specifically address the question of 
whether new and material evidence sufficient to reopen the 
claim had been presented since the February 1992 decision.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
Nevertheless, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that, in a matter 
such as this, the Board has a duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's actions.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Therefore, the first issue 
that now must be addressed is whether the claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 1991).



FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
February 1992 and no appeal ensued.

2.  Evidence obtained in connection with the veteran's 
attempt to reopen his claim includes VA, private, and Social 
Security Administration (SSA) records that include clinical 
assessments that the veteran has PTSD as a result of his 
experiences in service, information that was not previously 
available in February 1992.

3.  Competent medical evidence has been submitted showing 
that PTSD may be due to the veteran's military service in the 
Republic of Vietnam.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a previously denied 
claim of service connection for PTSD has been submitted; the 
claim of service connection is reopened.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
3.303, 3.304 (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD as a result of his 
military experiences in the Republic of Vietnam.  However, 
the Board notes that the veteran's current claim of service 
connection for PTSD is not his first such claim.  As noted 
above, in February 1992, the RO denied a claim of service 
connection for PTSD and this decision became final when no 
appeal was initiated.  38 C.F.R. § 20.1103 (1992).  As a 
result, the veteran's current claim of service connection may 
now be considered on the merits only if new and material 
evidence has been submitted since the time of the last final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§  3.156, 20.1103 (1999); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently determined that a three-step approach must be 
followed in claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach, VA must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, VA must be 
determined whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.

Initially, the Board notes that, in addressing whether new 
and material evidence has been presented, it appears that the 
RO did not provide the veteran with notice of the correct 
laws and regulations governing claims to reopen.  See 
38 C.F.R. §§ 19.29; 3.156 (1999).  However, given the state 
of the evidence as discussed below, which allows for 
reopening of the previously denied claim, a remand is not 
required to avoid prejudice to the veteran.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The evidence obtained in connection with the veteran's 
attempt to reopen his claim, since the last final denial, 
includes a VA examination report dated in January 1993, a 
private examination report from Jed H. Weitzen, Ph.D., dated 
in April 1993, and SSA records dated in October 1993, that 
include a diagnosis of PTSD as a result of the veteran's 
alleged in-service experiences.  The Board notes that the 
foregoing records contain, for the first time, a confirmed 
diagnosis of PTSD.  (The veteran reported, at his January 
1993 VA examination, that in July 1991 he had been diagnosed 
with PTSD by VA medical personnel.  However, VA treatment 
records from July 1991 that were in the record at the time of 
the February 1992 RO decision, only showed that PTSD was to 
be ruled out, not that he had been definitely diagnosed with 
PTSD.)  The Board consequently finds that the newly received 
medical reports are new and material as defined by 
regulation.  38 C.F.R. §§ 3.156(a).  In other words, they 
bear directly and substantially upon the issue at hand, and 
are neither duplicative nor cumulative.  Given that the post-
service diagnosis of PTSD found in the above-noted records 
was not previously available, this newly received evidence is 
so significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  Id.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence to reopen his claim of service connection 
for PTSD.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board must address the claim de 
novo.  Accordingly, the Board will first determine whether 
the veteran's claim of service connection for PTSD is well 
grounded based on the entire evidence of record.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

Specifically, in order to grant service connection for PTSD, 
there must be medical evidence establishing a diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (1999), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

As stated above, the evidence of record includes several 
diagnoses of PTSD by VA, private, and SSA medical personnel.  
See VA examination report dated in January 1993, private 
examination report from Dr. Weitzen, dated in April 1993, and 
SSA records dated in October 1993.  The evidence of record 
also includes statements from the veteran to the effect that 
he was exposed to severe stressors in service.  See January 
1993 VA examination report, undated PTSD worksheet, January 
1993 VA social survey, January 1993 VA examination report, 
April 1993 private examination report from Dr. Weitzen, and 
April 1993 statement in support of claim.  Furthermore, the 
January 1993 VA examination report, April 1993 private 
examination report from Dr. Weitzen, and October 1993 SSA 
records appear to relate PTSD to the veteran's in-service 
experiences in the Republic of Vietnam.

Under these circumstances, the Board finds that the veteran's 
claim of service connection for PTSD is well grounded.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).


ORDER

The claim of service connection for PTSD is reopened and well 
grounded; to this extent, the appeal is granted.


REMAND

As stated above, the veteran's claim of service connection 
for PTSD is well grounded.  However, given the state of the 
evidence as discussed below, the Board finds that the claim 
must be remanded for further evidentiary development.  
38 U.S.C.A. § 5107(a) (West 1991).

As stated above, the evidence of record includes several 
diagnoses of PTSD by VA, private, and SSA medical personnel.  
Also, these physicians' medical opinions appeared to relate 
PTSD to the veteran's military service.  See January 1993 VA 
examination report, April 1993 private examination report 
from Dr. Weitzen, and October 1993 SSA reports; Cohen v. 
Brown, 10 Vet. App. 128 (1997).  It appears, however, that 
the medical opinions were based only upon the veteran's 
uncorroborated account of what he experienced in service.  
The record contains no evidence, independent of the veteran's 
own statements, indicating that he experienced such events.  
In short, what is lacking is "credible supporting evidence 
that the claimed in-service stressor[s] occurred."  
§ 3.304(f) (1999).

The Board notes that the veteran contends that he has PTSD 
that is attributable to severe stressors he experienced in 
service while stationed in the Republic of Vietnam.  In 
support of his claim that he experienced such stressors he 
alleged that, upon arriving in the Republic of Vietnam in 
1965 he was attached as a clerk to the Headquarters of the 
Chief, Naval Advisory Group, Commander, U.S. Naval Forces, 
Vietnam, in Saigon.  Thereafter, in approximately December 
1965, while he was out of the building, his Saigon billet was 
blown up.  Subsequently, in mid-1966, he was assigned to a 
river patrol boat unit based at Nha Be, Republic of Vietnam.  
Nha Be was located southeast of Saigon.  While attached to 
the river patrol boat unit he served aboard a river patrol 
boat (PBR) in the Delta that participated in operation "Game 
Warden."  His PBR operated in an area more specifically 
designated the "Rssz-Rung Sat Special Zone."  Moreover, on 
a number of occasions, his PBR came under enemy fire and 
responded to it.  He also reported that on at least one 
occasion, when his PBR was taking enemy fire, they called in 
for fire support and helicopter gun ships game to their aid.  
In addition, on another occasion, he witnessed another PBR 
strike a mine, killing or wounding everyone on board.  
Lastly, the veteran reported that he was re-assigned to 
Headquarters in Saigon after it was made known to the PBR 
command that he had neither weapons training nor PBR 
training.  Thereafter, while on a guarded mail run to 
Headquarters in Saigon, he was involved in a motor vehicle 
accident with a moped.  The accident occurred at the same 
time an anti-government riot was going on and the veteran was 
afraid that the rioters would harm him.

A review of the veteran's DD Form 214 and personnel records 
reveals that he served in the Navy, that his military 
occupation was as a court reporter, that he had one year and 
ten months of foreign and/or sea service, and that, while 
stationed in the Republic of Vietnam, he was attached to 
Headquarters Support Activity, Saigon from approximately 
November 1965 to June 1966.  The veteran's awards and 
decorations included the National Defense Service Medal, 
Vietnam Service Medal, and Vietnam Campaign Medal. 

The Board notes that the Court has held that the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service will vary, depending on whether or 
not the veteran was engaged in combat with the enemy.  
Zarycki v. Brown, 6 Vet. App. 91 (1993), citing Hayes v. 
Brown, 5 Vet. App. 60 (1993), Hamilton v. Derwinski, 
2 Vet. App. 671 (1992), (appeal dismissed on other grounds, 
4 Vet. App. 528 (1993)).  Therefore, because the veteran's 
service records do not, by themselves, provide credible 
supporting evidence that he engaged in combat with the enemy, 
his statements by themselves may not establish the occurrence 
of his claimed in-service stressors.  38 C.F.R. § 3.304(f).

The Board next looks to see if the record contains evidence 
that corroborates the veteran's claims as to the occurrence 
of the claimed stressors.  In this regard, the Board notes 
that, in an attempt to corroborate these alleged events, the 
RO forwarded a request for research to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
its February 1994 reply, USASCRUR reported that they ". . . 
verif[ied] that the [veteran's] command, U.S. Naval Support 
Activity, (NAVSUPPACT), Saigon, Detachment, Nha Be, was 
involved in Operation Game Warden . . . [and Operation Game 
Warden was] a U.S. Navy River Patrol Force which was 
conceived to police the Delta."  Moreover, USASCRUR provided 
copies of the 1965-1966 command history of NAVSUPPACT and 
newspaper clippings.  The foregoing records reveal that a 
Navy river patrol unit was based at Nha Be in 1966.  (Nha Be 
was located 10 miles southeast of Saigon.)  Moreover, in 
1966, this unit operated patrol boats in the Mekong Delta, 
the "Rung Sat Special Zone," and "RSSZ" area.  In 
addition, they reported that armed helicopters would support 
Game Warden patrol boats.

However, while the RO verified that the veteran's command was 
involved with both the river patrol unit based at Nha Be and 
Operation Game Warden, the record does not show that the RO 
made any attempt to verify that the veteran had ever served 
on a PBR stationed at Nha Be.  In this regard, it should be 
pointed out that corroboration of every detail, such as the 
veteran's own personal involvement in a specific stressful 
experience, is not necessary.  Suozzi v. Brown, 
10 Vet. App. 307 (1997).  Nevertheless, information about his 
participation in operations such as those noted above would 
be critical to a determination that he had experienced 
stressors necessary to diagnose PTSD.  Therefore, the Board 
finds that the duty to assist has not been fulfilled because 
avenues available for corroborating the veteran's claims, 
such as obtaining the morning reports from the Navy river 
patrol unit based at Nha Be for 1966, have not been explored, 
and a remand to obtain this information is required.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

Moreover, because the record contains varying diagnoses of 
the veteran's psychiatric disorder (including PTSD, anxiety, 
bipolar disorder, depression, and alcoholism), on remand, the 
veteran should be schedule for a VA psychiatric examination 
that takes into account the entire record on appeal and any 
supporting evidence of the claimed stressors, or lack 
thereof.  On examination, the examiner should comment on the 
link between current symptomatology and one or more of the 
in-service stressors, as well as the sufficiency of the 
stressor(s) to establish the diagnosis of PTSD.

This case is REMANDED to the RO for the following action:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or his own recollections 
of details surrounding the claimed 
stressors.  The RO should also obtain and 
associate with the record treatment 
records the veteran identified at his 
January 1993 VA examination (records from 
the psychiatrist the veteran saw in 
Cortland, New York in the early 1970's, 
Dr. Gilliam's treatment records from 
1977, Dr. Gant's treatment records from 
1986 to 1987, and Syracuse VetCenter 
records from 1991), January 1993 social 
survey (Alcohol Services treatment 
records from October 1987 to February 
1988, Syracuse VetCenter records from 
September 1991 to April 1992, Syracuse 
VAMC records from October 1992, and 
Cortland VAMC Mental Health Center 
treatment records from October 1992 to 
the present), as well as any records from 
the group therapy sessions discussed in 
VA treatment records dated from 1991 and 
1992.  38 C.F.R. § 3.159 (1999).

2.  The RO should provide the National 
Personnel Records Center, USASCRUR and/or 
the National Archives with as much detail 
regarding the veteran's stressors as 
possible in order to attempt to obtain 
verification of the veteran's 
participation.  These agencies should be 
asked to say whether any additional 
information is required of the veteran to 
conduct a search.  The RO should also 
undertake a search for any morning 
reports or unit histories for the U.S. 
Naval Patrol Force located at Nha Be, 
Republic of Vietnam, for 1966.  See 
Suozzi, supra.  Any additional 
development suggested should be 
undertaken.  All information obtained 
should be incorporated in the claims 
file.  All actions taken by the RO to 
obtain the foregoing information should 
be documented.

3.  Thereafter, the RO should arrange 
for the veteran to be examined to 
determine if he currently has PTSD due 
to any in-service stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claim's folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any report corroborating any of 
the veteran's experiences.

a.  If the diagnosis of PTSD is 
deemed appropriate, the examiner 
should comment on the link between 
current symptomatology and one or 
more of the in-service stressors.  
The sufficiency of the stressor(s) 
to establish the diagnosis of PTSD 
should be noted.

b.  If the diagnosis of PTSD is not 
deemed appropriate, the examiner 
should explain this position in 
light of other examiners' findings 
of PTSD as noted in the record.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of service 
connection for PTSD.  If the action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claim's folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

